Citation Nr: 0913733	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by atrial fibrillation, on a direct basis, as secondary to 
in-service exposure to herbicides, and as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing was conducted in this matter at the RO before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the file and has been 
reviewed.  


FINDING OF FACT

The Veteran does not currently have a disability manifested 
by atrial fibrillation.  


CONCLUSION OF LAW

A disability manifested by atrial fibrillation was not 
incurred in or aggravated by service, nor may it be so 
presumed and nor was it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007),  requires 
VA  to notify the claimant and his representative, if any, of 
any information and medical and lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated in June 2004 and July 2007, the 
agency of original jurisdiction (AOJ) notified the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  A March 2006 
correspondence further notified the Veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 and July 2007 notices were delivered after the 
initial denial of the claim.  The AOJ subsequently 
readjudicated the claim based on all the evidence of record 
and issued a supplemental statement of the case (SSOC) in 
November 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  An opinion has been obtained in 
connection with the claim.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
a cardiovascular disorder, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

These diseases include chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  

Additionally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service 
connection is also granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran filed his claim prior to 
that date, however, the older, more liberal version is 
applicable to the current appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 
7-2003.  

Significantly, competent medical evidence of record in the 
present case does not show that the Veteran has been 
diagnosed with a disability manifested by atrial 
fibrillation.  At the VA examination conducted in September 
2008, the examiner noted that the Veteran had last 
experienced an episode of atrial fibrillation approximately 
three years prior to the evaluation and that such an episode 
had "never recurred."  An electrocardiogram was normal and 
confirmed a normal sinus rhythm.  The claims folder contains 
no competent evidence-to include medical opinions or 
outpatient treatment records-refuting these medical 
conclusions.  

The Board recognizes the Veteran's contentions that he should 
be service connected for atrial fibrillation.  As a 
layperson, however, he is only competent to give evidence 
about what he experiences.  He is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) & Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran has a disability manifested by 
atrial fibrillation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the issue of 
entitlement to service connection for a disability manifested 
by atrial fibrillation.  This claim must, therefore, be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  








(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a disability manifested by atrial 
fibrillation, on a direct basis, as secondary to in-service 
exposure to herbicides, and as secondary to a service-
connected disability is denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


